—Order unanimously affirmed without costs. Memorandum: Although respondent has improperly appealed from the fact-finding order rather than the order of disposition, we exercise our discretion to treat the appeal as taken from the order of disposition (see, CPLR 5520 [c]; Matter of Dakota K., 267 AD2d 1054). We reject the contention of respondent that Family Court erred in terminating her parental rights upon a finding of severe abuse and instead should have issued a suspended judgment (see, Social Services Law § 384-b [8] [f|; Family Ct Act § 633). The record establishes that a suspended judgment would not be in the best interests of the child. Respondent remains reluctant to admit that the abuse occurred and continues to place her own interests above those of her child. Respondent’s therapist testified that, even if respondent progressed in the sex offender treatment program, respondent would be required to participate in the program for at least 2 to 3 years before the child could be returned to her. A suspended judgment, “which is a brief grace period designed to prepare the parent to be reunited with the child” (Matter of Michael B., 80 NY2d 299, 311), is not appropriate in this case. (Appeal from Order of Wayne County Family Court, Kehoe, J. — Terminate Parental Rights.) Present — Hayes, J. P., Wisner, Hurlbutt and Lawton, JJ.